Citation Nr: 0000259	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  94-44 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for neurological 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement as to that decision was received in October 
1994, and a statement of the case was issued in October 1994.  
A substantive appeal was received in November 1994.  This 
case was previously before the Board and was remanded in 
November 1997 to afford the veteran a hearing before a member 
of the Board.  That hearing was held in August 1999, and a 
copy of the transcript is of record.  The veteran was 
previously afforded an RO hearing in April 1995, and a copy 
of that transcript is of record.

A letter from the veteran's representative, received in 
August 1999, indicated the veteran wished to file a claim for 
service connection for post-traumatic stress disorder.  
Accordingly, this new claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
cardiovascular disability, including hypertension, and the 
veteran's military service.

2.  There is no medical evidence of a nexus between any 
neurological disability and the veteran's military service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cardiovascular disability, including hypertension, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a neurological disability is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as 
cardiovascular-renal disease, to include hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well-grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well-grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.  The rules concerning chronicity and 
continuity of symptomatology, however, still require 
"medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, 10 
Vet. App. at 497-98.

The veteran essentially contends that stress associated with 
his tour of duty in Vietnam caused cardiovascular and 
neurological disabilities, including hypertension.

The veteran's service medical records, contain no evidence of 
any cardiovascular or neurological disorders, including 
hypertension.  Although the veteran reported a history of 
chest pains at the time of induction examination in March 
1968, the chest pain was described as being in the epigastric 
area.  Occasional cramps in the legs was also reported.  A 
February 1970 separation examination report indicates that, 
upon clinical evaluation, the veteran's heart, vascular, and 
neurologic systems were found to be normal.  His blood 
pressure was noted to be 118/80.  On his February 1970 
separation medical history report the veteran indicated 
either past or current problems with pain or pressure in his 
chest, cramps in his legs, depression and excessive worry, 
and nervous trouble, but a note by service medical personnel 
indicated all positive answers had been reviewed and found to 
be of no medical significance. 

The veteran has submitted VA medical evidence indicating he 
has had several heart attacks and syncope episodes.  A 
January 1994 VA hospitalization report, which contains 
discharge diagnoses of coronary artery disease, hypertension, 
and history of syncope, refers to his first myocardial 
infarction about five years before.  There is no opinion 
contained in any medical reports, however, which relates 
either cardiovascular or neurological disabilities, including 
hypertension, with the veteran's active duty service, or any 
incident of that service.

During the veteran's April 1995 personal hearing he testified 
that the first "problem" with his heart occurred in 1991, 
at which time he was told by medical personnel he had a 
blockage in his heart.  He testified he had no cardiovascular 
symptoms prior to that time.  He testified he last worked in 
1991, and that he had suffered no blackouts since he was 
first put on medication.

During his August 1999 Board hearing, the veteran testified 
he had no cardiovascular or neurological problems, including 
hypertension, prior to his entry onto active duty service.  
He testified he was in Vietnam and that it was his opinion 
that the stress of Vietnam caused his cardiovascular 
disability.  He indicated he did not seek treatment for any 
medical condition related to the cardiovascular system, such 
as elevated blood pressure, chest pain, dizziness, 
lightheadedness, or blackout spells, while on active duty 
service.  He further testified that he first experienced 
cardiovascular problems in 1990, that he has had five heart 
attacks, that he had cardiac surgery in 1996, that he has 
received treatment at the Columbia VA Medical Center (VAMC) 
since 1994, that the physicians there had told him stress was 
worse on the heart if there was a heart problem, that his 
physician had told him his cholesterol level was low, about 
100, that he had no indication of elevated blood pressure 
just after his discharge from service, and that he had no 
physicals or other medical checkups shortly after his 
discharge.

The veteran also testified that the current symptoms of his 
neurological disability were nervousness, no feeling in his 
hands and feet, tingling in his hands and feet, and blackout 
spells.  He reported that he was being seen for his 
neurological problem at the Columbia VAMC, that his physician 
had told him, in 1992 or 1993, that an MRI (magnetic 
resonance imaging) had revealed "a flesh on my brain about 
the size of a BB," that he was given a pill at that time, 
and that he has had no blackouts since that time.  He also 
testified no physician has ever told him what the cause of 
his problem was, and that he had no physicals or other 
medical checkups shortly after his discharge.

The Board acknowledges the veteran's contentions regarding a 
link between the claimed disorders and his military service.  
The Board stresses, however, that the veteran, as a lay 
person, is not qualified to offer opinions regarding the 
diagnosis of or etiology of cardiovascular or neurological 
disabilities.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well-
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).  
Further, the Board points out that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After reviewing the record, the Board must conclude that the 
veteran's cardiovascular or neurological claims are not well-
grounded.  Although the service medical records do not in 
fact document any complaints or clinical findings related to 
the cardiovascular or neurological systems, for purposes of 
determining the well-groundedness of the veteran's claim, the 
Board accepts the veteran's assertions that he did suffer 
stress in Vietnam.  This lay evidence is competent to show an 
inservice injury for well-grounded purposes.  Caluza.  There 
are also medical diagnoses of current cardiovascular and 
neurological disabilities which satisfies the requirement for 
medical evidence of current disabilities.  Id.  There is, 
however, no medical evidence of record relating any current 
cardiovascular or neurological disability to the veteran's 
active duty service, or any incident of that service, such as 
stress.  The Board notes the veteran has not contended he was 
diagnosed with a chronic disorder during service, or that 
there was continuity of either cardiovascular or neurological 
symptomatology either during or since service.  Further, 
there is no evidence that cardiovascular disease, including 
hypertension, was manifested within one year of discharge to 
otherwise provide the necessary nexus to service by means of 
the statutory presumption for such disease. 

As the record does not include medical evidence of causation, 
the veteran's claims for service connection for 
cardiovascular and neurological disabilities must be denied 
as not well-grounded.  38 U.S.C.A. § 5107(a).  The Board 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to well-ground his claims.  
Robinette v. Brown, 8 Vet.App. 69 (1995).



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

